Exhibit 10.27
 
CONSENT AND EXCHANGE AGREEMENT


This Consent and Exchange Agreement (the “Agreement”) is made as of this 15 day
of September 2014, by and among CorMedix Inc., a Delaware corporation (the
“Company”), and the undersigned holders (the “Holders”) of (i) all of the
outstanding shares (the “Existing Series C-2 Stock”) of the Company’s non-voting
convertible Series C-2 preferred stock (the “Series C-2 Preferred Stock”), (ii)
all of the outstanding shares (the “Existing Series D Stock”) of the Company’s
non-voting convertible Series D preferred stock (the “Series D Preferred
Stock”), (iii) all of the outstanding shares (the “Existing Series E Stock”) of
the Company’s non-voting convertible Series E preferred stock (the “Series E
Preferred Stock”), (iv) all of the outstanding warrants to purchase common
stock, $0.001 par value, of the Company  (the “Common Stock”) issued by the
Company in May 2013 (the “May 2013 Warrants”), and (v) all of the outstanding
warrants to purchase common stock of the Company issued by the Company in
October 2013 (the “October 2013 Warrants” and together with the May 2013
Warrants, the “Existing Warrants”).


RECITALS


WHEREAS, the Certificate of Designation of each of the Series C-2 Preferred
Stock, the Series D Preferred Stock and the Series E Preferred Stock, and the
May 2013 Warrants and the October 2013 Warrants contain dividend and
anti-dilution provisions that create derivative accounting issues for the
Company;


WHEREAS, the Company and the Holders wish to amend and restate Certificate of
Designation of each of the Series C-2 Preferred Stock, the Series D Preferred
Stock and the Series E Preferred Stock, and to amend and restate the May 2013
Warrants and the October 2013 Warrants to remove such dividend and anti-dilution
provisions, among others;


WHEREAS, Section 9 of the May 2013 Warrants requires the consent of any holder
to amend the terms thereof;


WHEREAS, Section 9 of the October 2013 Warrants requires the consent of any
holder to amend the terms thereof;


WHEREAS, Section 4 of the Certificate of Designation of each of the Series C-2
Preferred Stock, the Series D Preferred Stock and the Series E Preferred Stock
requires the consent of a majority of the outstanding shares of each of the
Existing C-2, Existing Series D and Series E Stock, respectively, to amend the
Certificate of Designation of each of the Existing C-2, Existing Series D and
Series E Stock;


WHEREAS, the Holders, among them, own all of (i) the outstanding shares of
Existing Series C-2 Stock, (ii) the outstanding shares of Existing Series D
Stock, (iii) the outstanding shares of Existing Series E Stock, (iv) the May
2013 Warrants, and (v) the October 2013 Warrants, and desire to amend and
restate the Certificate of Designation of each of the Series C-2 Preferred
Stock, the Series D Preferred Stock and the Series E Preferred Stock, and to
amend and restate the May 2013 Warrants, and the October 2013 Warrants as
provided herein; and


WHEREAS, the Company and each Holder now desire to exchange the May 2013
Warrants for Amended May 2013 Warrants for a number of shares exercisable into
the number of shares subject to the May 2013 Warrants held by the respective
Holder, and to exchange October 2013 Warrants for Amended October 2013 Warrants
for a number of shares exercisable into the number of shares subject to the
October 2013 Warrants held by the respective Holder.


WHEREAS, the execution and delivery of this Agreement by the Company and the
Holders and the transactions contemplated hereby are being made in reliance upon
the exemption from registration provided by Section 3(a)(9) of the Securities
Act of 1933, as amended (the “1933 Act”).


AGREEMENT


NOW, THEREFORE, IT IS RESOLVED, in consideration of mutual covenants herein
contained and other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the undersigned hereby agree
as follows:


1. Amendment and Restatement of the Series C-2 Preferred Stock Certificate of
Designation.  The Certificate of Designation of the Series C-2 Preferred Stock
of the Company will be amended and restated as set forth in Exhibit A hereto.


2. Amendment and Restatement of the Series D Preferred Stock Certificate of
Designation.  The Certificate of Designation of the Series D Preferred Stock of
the Company will be amended and restated as set forth in Exhibit B hereto.


3. Amendment and Restatement of the Series E Preferred Stock Certificate of
Designation.  The Certificate of Designation of the Series E Preferred Stock of
the Company will be amended and restated as set forth in Exhibit C hereto.


 
1

--------------------------------------------------------------------------------

 
4. Amendment and Restatement of the May 2013 Warrants.  The May 2013 Warrants
will be amended and restated as set forth in Exhibit D hereto (the “Amended May
2013 Warrants”).


5. Amendment and Restatement of the October 2013 Warrants.  The October 2013
Warrants will be amended and restated as set forth Exhibit E hereto (the
“Amended October 2103 Warrants”).


6. Exchange of Warrants.  Subject to satisfaction of the conditions set forth in
Section 13 hereof, effective as of the date that all of the conditions to the
Holders obligations to consummate the transactions contemplated hereby are
satisfied or waived by the Holders (the “Effective Date”), (a) each Holder
hereby agrees to exchange the May 2013 Warrants held by it for Amended May 2013
Warrants, (b) each Holder hereby agrees to exchange the October 2013 Warrants
held by it for Amended October 2013 Warrants (the Amended May 2013 Warrants and
the Amended October 2013 Warrants are referred to collectively herein as the
“Exchange Warrants”), and (c) the Company hereby agrees to issue such Amended
May 2013 Warrants and such Amended October 2013 Warrants to each
Holder.  Subject to the foregoing conditions, the Company and each Holder agree
that, as of the Effective Date, the Existing Warrants shall cease to be
outstanding and shall represent the right to receive, upon surrender of the
Existing Warrants to the Company at its principal office, the Exchange
Warrants.  On the Effective Date, the Company will issue the Exchange Warrants
for which such Existing Warrants were exchanged.  The Existing Warrants, from
and after the Effective Date, shall be deemed to have been cancelled and shall
represent the right of the Holder to receive the Exchange Warrants.


7. Release of Obligations under the Existing Warrants; Survival of Certain other
Obligations.  Each Holder hereby agrees and acknowledges that the issuance of
the Exchange Warrants to the Holder as set forth herein shall and does fully
satisfy and extinguish any and all obligations or liabilities of the Company
under the Existing Warrants.  As of the Effective Date, the Company and each
Holder hereby further agree that the May 2013 Warrants hereafter shall represent
only the right to receive the Amended May 2013 Warrants and the October 2013
Warrants hereafter shall represent only the right to receive the Amended October
2013 Warrants, all as set forth herein.  Notwithstanding the foregoing, no
Holder releases the Company from any of its covenants, obligations or agreements
under, and the following agreements shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects (except as provided
in this Section 7), (i) the Securities Purchase Agreement, dated May 23, 2013
(the “May 2013 SPA”) and each other Transaction Document as defined and referred
to therein, or (ii) either of the Securities Purchase Agreements, dated October
17, 2013 (individually and collectively, the “October 2013 SPA”), including,
without limitation, Article 4 (except Section 4(y) of the October 2013 SPA), and
each other Transaction Document as defined and referred to therein, all of such
covenants, obligations and agreements to survive the exchange of the Existing
Warrants contemplated hereby in accordance with their terms, except Section 4(y)
of the October 2013 SPA.  With respect to periods after the Effective Date, all
of such covenants, obligations and agreements under Article 4 of the May 2013
SPA and the October 2013 SPA (except Section 4(y) thereof) that are to be in
effect so long as the Amended 2013 Warrants and the underlying shares (the
“Underlying Shares”) are owned by a Holder shall be deemed to be amended mutatis
mutandis to remain in effect so long as any Exchange Warrants and any Underlying
Shares are owned by such Holder.  In addition, for the avoidance of doubt,
nothing contained herein constitutes a waiver or release of any breach by the
Company of the Existing Warrants, the May 2013 SPA,  the October 2013 SPA or any
other Transaction Document as defined and referred to therein prior to the date
hereof.


8. Disposition of Existing Warrants.  The Holder agrees to deliver the Existing
Warrants to the Company for cancellation as soon as practical following the
Effective Date.  If any of the Existing Warrants shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Holder claiming
such security to be lost, stolen or destroyed, in form satisfactory to the
Company, the Company shall issue the Exchange Warrants that the Holder is
entitled to receive pursuant to this Agreement; provided, however, that the
Company may in its discretion and as a condition precedent to the issuance
thereof, require the Holder to provide the Company with an indemnity agreement,
in form satisfactory to the Company, against any claim that may be made against
the Company with respect to the security alleged to have been lost, stolen or
destroyed.


9.  
Participation in Future Financing.

 
(a) With respect to the Elliott Holder (as defined below) and the Kingsbrook
Holder (as defined below), from the date hereof until the later of (a) the date
such respective Holder holds less than 5% of the Common Stock of the Company on
a fully diluted basis as determined pursuant to Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (without giving effect to any
limitation on exercise or conversion (including “blockers”)) or (b) the date
that is the two year anniversary of the Effective Date, upon any issuance by the
Company or any of its Subsidiaries of Common Stock, Convertible Securities,
Options (each as defined in the May 2013 SPA) for cash consideration,
Indebtedness or a combination thereof (a “Subsequent Financing”), the Holders
shall have the right to participate in up to an amount of the Subsequent
Financing equal to 60% of the Subsequent Financing (the “Participation Maximum”)
on the same terms, conditions and price provided for in the Subsequent Financing
in accordance with the following: 58.3% of the Participating Maximum shall be
available, collectively to Elliott Associates, L.P., Elliott International, L.P.
and Manchester Securities Corp. (collectively, the “Elliott Holder”) and 41.7%
of the Participating Maximum shall be available to Kingsbrook Opportunities
Master Fund LP (the “Kingsbrook Holder”), provided that if the Elliott Holder or
Kingsbrook Holder, as applicable, does not meet the provisions of clause (a) of
this Section 9(a) or elects to not exercise or exercises only a portion of its
respective Participation Maximum then each of the Elliott Holder and Kingsbrook
Holder shall have the right to exercise the other Holder’s expired or
unexercised portion of its Participation Maximum.   A Subsequent Financing does
not include the issuance of Common Stock, Convertible Securities, or Options to
a strategic partner as part of the Company’s development plans for its product
candidates.


(b) At least five (5) Business Days (as defined in the May 2013 SPA) prior to
the closing of the Subsequent Financing, the Company shall deliver to each
Holder a written notice of its intention to effect a Subsequent Financing
(“Pre-Notice”), which Pre-Notice shall ask such Holder if it wants to review the
details of such financing (such additional notice, a “Subsequent Financing
Notice”).  Upon the request of a Holder, and only upon a request by such Holder,
for a Subsequent Financing Notice, the Company shall promptly, but no later than
one (1) Business Day after such request, deliver a Subsequent Financing Notice
to such Holder.  The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the Person or Persons (as defined in the
Exchange Warrants) through or with whom such Subsequent Financing is proposed to
be effected and shall include a term sheet or similar document relating thereto
as an attachment.
 
 
2

--------------------------------------------------------------------------------

 


(c) Any Holder desiring to participate in such Subsequent Financing must provide
written notice to the Company by not later than 5:30 p.m. (New York City time)
on the fifth (5th) Business Day after all of the Holders have received the
Pre-Notice that such Holder is willing to participate in the Subsequent
Financing, the amount of such Holder’s participation (which may include such
Holder’s request to “over-subscribe” for up to 100% of the Participation Amount
to the extent the other Holder does not subscribe for the full amount it is
entitled to pursuant to Section 9(a) above (such amount, the “Over-Subscription
Amount”), and representing and warranting that such Holder has such funds ready,
willing, and available for investment on the terms set forth in the Subsequent
Financing Notice.  If the Company receives no such notice from a Holder as of
such fifth (5th) Business Day, such Holder shall be deemed to have notified the
Company that it does not elect to participate.


(d) If by 5:30 p.m. (New York City time) on the fifth (5th) Business Day after
all of the Holders have received the Pre-Notice, the notifications by the
Elliott Holder and/or the Kingsbrook Holder of their willingness to participate
in the Subsequent Financing (or to cause their designees to participate)
reflect, in the aggregate (including Over-Subscription Amounts), participation
by the Holders of less than the Participation Maximum, the Company may effect
the remaining portion of such Subsequent Financing on the terms and with the
Persons set forth in the Subsequent Financing Notice.  At the closing of the
Subsequent Financing, each of the Elliot Holder and Kingsbrook Holder shall have
the right to acquire its portion of the securities sold in such Subsequent
Financing in the percentages  set forth in Section 9(a) above plus, if
applicable, its Over-Subscription Amount of such securities to the extent the
other Holder does not subscribe at such closing for the full amount it is
entitled to acquire pursuant the Section 9(a) above.


(e) The Company must provide the Holders with a second Subsequent Financing
Notice, and the Holders will again have the right of participation set forth
above in this Section 9, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Business Days after
the date of the initial Subsequent Financing Notice.
 
(f) The Company and each Holder agree that if any Holder elects to participate
in the Subsequent Financing, the transaction documents related to the Subsequent
Financing shall not include any term or provision whereby such Holder shall be
required to agree to any restrictions on trading as to any of the Underlying
Shares or any shares of Series C-2 Preferred Stock, Series D Preferred Stock or
Series E Preferred Stock or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, this Agreement, without the prior written consent of such Holder.
 
(g) Notwithstanding anything to the contrary in this Section 9 and unless
otherwise agreed to by such Holder, the Company shall either confirm in writing
to such Holder that the transaction with respect to the Subsequent Financing has
been abandoned or shall publicly disclose its intention to issue the securities
in the Subsequent Financing, in either case in such a manner such that such
Holder will not be in possession of any material, non-public information, by the
tenth (10th) Business Day following delivery of the Subsequent Financing
Notice.  If by such tenth (10th) Business Day, no public disclosure regarding a
transaction with respect to the Subsequent Financing has been made, and no
notice regarding the abandonment of such transaction has been received by such
Holder, such transaction shall be deemed to have been abandoned and such Holder
shall not be deemed to be in possession of any material, non-public information
with respect to the Company or any of its Subsidiaries.
 
(h) Notwithstanding the foregoing, this Section 9 shall not apply in respect of
any Excluded Securities.  “Excluded Securities” means (i) equity awards issued
to directors, officers or employees of the Company in their capacity as such
pursuant to an employee benefit plan approved by the Board of the Company prior
to the Effective Date, provided that (A) all such issuances (taking into account
the shares of Common Stock issuable upon exercise of such options) after the
date hereof pursuant to this clause (i) do not, in the aggregate, exceed more
than 5% of the Common Stock issued and outstanding immediately prior to the date
hereof and (B) the exercise price of any such options is not lowered, none of
such options are amended to increase the number of shares issuable thereunder
and none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects any of the Holders; (ii) shares of
Common Stock issued upon the conversion or exercise of, Options or Convertible
Securities (other than equity awards covered by clause (i) above) issued prior
to the date hereof, provided that the conversion price of any such Options or
Convertible Securities (other than equity awards covered by clause (i) above) is
not lowered (except pursuant to terms in effect as of the Effective Date), none
of such Options or Convertible Securities (other than equity awards covered by
clause (i) above) are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Options or
Convertible Securities (other than equity awards covered by clause (i) above)
are otherwise materially changed in any manner that adversely affects any of the
Holders; (iii) the issuance of the Exchange Warrants, (iv) the shares of Common
Stock issuable upon conversion of the Exchange Warrants or otherwise pursuant to
the terms of the Exchange Warrants, and (v) the shares of Common Stock issuable
upon conversion of the Series C-2 Preferred Stock, the Series D Preferred Stock
or the Series E Preferred Stock.


(i) Unless a Holder provides written instructions to the Company to the
contrary, any Pre-Notice under this Section to a Holder containing material
non-public information shall be delivered only to the legal counsel of such
Holder identified in Section 15 hereof and not to such Holder unless otherwise
directed in writing by such counsel or such Holder.


10. Representations and Warranties of the Company.  The Company represents,
warrants and covenants to the Holders as follows.


(a) Each of the Company and its Subsidiaries (as defined below) are entities
duly organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted.  Each of the Company
and each of its Subsidiaries is duly qualified as a foreign entity to do
business, and is in good standing, in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.  As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or (iii) the authority or ability of the
Company to perform any of its obligations hereunder.  Other than its
Subsidiaries, there is no Person in which the Company, directly or indirectly,
(i) owns any of the capital stock or holds an equity or similar interest or (ii)
controls or operates all or any part of the business, operations or
administration of such Person.  A “Subsidiary” means any Person (as defined in
the Exchange Warrants) in which the Company, directly or indirectly, (i) owns
any of the outstanding capital stock or holds any equity or similar interest of
such Person or (ii) controls or operates all or any part of the business,
operations or administration of such Person, and all of the foregoing.  As of
the date of this Agreement, the Company has no Subsidiaries other than CorMedix
Europe GmbH.


 
3

--------------------------------------------------------------------------------

 
(b) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and to amend the Certificates of
Designation (as defined herein) and issue the Exchange Warrants in accordance
with the terms hereof.  The execution and delivery of this Agreement by the
Company, and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the filing of the Certificates of
Designation and the issuance of the Exchange Warrants) have been duly authorized
by the Company’s board of directors and (other than  filings as may be required
by applicable federal and state securities laws regarding the issuance of the
Exchange Warrants), no further filing, consent or authorization is required by
the Company, its board of directors or its stockholders or other governing
body.  This Agreement has been and the other documents or instruments to be
delivered on or prior to the Effective Date will be duly executed and delivered
by the Company, and upon such execution will constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c) The issuance of the Exchange Warrants and the Underlying Shares have been
duly authorized and upon issuance in accordance with the terms of this Agreement
shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issuance thereof.  The Company shall have reserved from its duly
authorized capital stock as of the Effective Date number of Underlying Shares
(determined without taking into account any limitations on the exercise of the
Exchange Warrants set forth therein).  Upon exercise in accordance with the
Exchange Warrants, the Underlying Shares, when issued, will be validly issued,
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock.  The offer and issuance by the Company of the Exchange Warrants and the
Underlying Shares are exempt from registration pursuant to Section 3(a)(9) of
the 1933 Act.
 
(d) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including, without limitation, the issuance of the Exchange Warrants and the
Underlying Shares and the reservation for issuance of the Exchange Warrants and
the Underlying Shares as contemplated under Section 10(c) above) will not (i)
result in a violation of the Company’s certificate of incorporation or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or bylaws of the Company or any
of its Subsidiaries, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the NYSE
MKT (the “Principal Market”) and including all applicable federal laws, rules
and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected except, in the case of clause (ii) or (iii) above, to the extent
such violations that could not reasonably be expected to have a Material Adverse
Effect.
 
(e) Neither the Company nor any Subsidiary is required to obtain any consent
from, authorization or order of, or make any filing or registration with (other
than any filings as may be required by any federal and state securities laws),
any Governmental Entity (as defined in the May 2013 SPA) or other
self-regulatory organization or body or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by this Agreement or any Certificate of Designation (as defined
herein) (collectively, the “Transaction Documents”), in each case, in accordance
with the terms hereof or thereof.  All consents, authorizations, orders, filings
and registrations which the Company or any Subsidiary is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Effective Date, and neither the Company nor any of its Subsidiaries are
aware of any facts or circumstances which might prevent the Company or any of
its Subsidiaries from obtaining or effecting any of the registration,
application or filings contemplated by the Transaction Documents.
 
(f) For the purposes of Rule 144, the Company acknowledges that the holding
period of the Exchange Warrants may be tacked onto the holding period of the
Existing Warrants and the Company agrees not to take a position contrary to this
Section 10(f).
 
(g) The Company is not now, and following the Effective Date will not be, liable
for any brokerage, finder’s or solicitation fees or commissions with respect to
the transactions contemplated by this Agreement.
 
(h) Immediately after the consummation of the transactions contemplated by this
Agreement and the transactions contemplated by the agreements cited in Sections
13(a)(4) and 13(a)(5), the Company will be in compliance with Sections
1003(a)(i) and 1003(a)(ii) of the continued listing standards of the NYSE MKT,
and the Company will have no financial instruments on its balance sheet that
must be accounted for as derivative liabilities other than shares of the
Company’s non-voting convertible Series C-3 preferred stock and common stock
purchase warrants issued by the Company on January 7, 2014 held by entities or
individuals who do not enter into the Agreement cited in Section 13(a)(5).


(i) The Company makes the same representations and warranties to the Holder as
are set forth in Sections 3(j) through (ff), Sections 3(hh) through (ll),
Sections 3(nn) through (oo) and Section 3(qq) of the May 2013 SPA, except as
provided in Section 10(j) hereof and as may have been updated by the Company’s
filings made pursuant to the 1934 Act (as defined below), as if such
representations and warranties were set forth in this Agreement.
 
(j) As of August 26, 2014, the authorized capital stock of the Company consists
of (i) 80,000,000 shares of Common Stock, of which, 22,110,506 are issued and
outstanding and 21,876,059 shares are reserved for issuance pursuant to
securities exercisable or exchangeable for, or convertible into, shares of
Common Stock (including all outstanding preferred shares), and (ii) 2,000,000
shares of preferred stock, of which (iii) 761,429 shares of non-voting
convertible Series A Preferred Stock are authorized and none of which are issued
and outstanding, (iv) 454,546 shares of non-voting convertible Series B
Preferred Stock are authorized and 454,546 shares  of which are issued and
outstanding, (v) 150,000 shares of non-voting convertible Series C-1 Preferred
Stock are authorized and none  of which are issued and outstanding, (vi) 150,000
shares of non-voting convertible Series C-2 Preferred Stock are authorized and
150,000 shares  of which are issued and outstanding, (vii) 200,000 shares of
non-voting convertible Series C-3 Preferred Stock are authorized and 192,000
shares  of which are issued and outstanding, (viii) 57,400 shares of non-voting
convertible Series D Preferred Stock are authorized and 57,400 shares  of which
are issued and outstanding, and (ix) 55,214 shares of non-voting convertible
Series E Preferred Stock are authorized and 55,214 shares  of which are issued
and outstanding.  No shares of Common Stock or Preferred Stock are held in
treasury.  All of such outstanding shares are duly authorized and have been, or
upon issuance will be, validly issued and are fully paid and nonassessable.  An
aggregate of 560,083 shares of the Company’s issued and outstanding Common Stock
on the date hereof are as of the date hereof owned by Persons who are
“affiliates” (as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that only officers, directors and holders of at least 10% of the
Company’s issued and outstanding Common Stock are “affiliates” without conceding
that any such Persons are “affiliates” for purposes of federal securities laws)
of the Company or any of its Subsidiaries.  To the Company’s knowledge, as of
the date hereof, no Person owns 10% or more of the Company’s issued and
outstanding shares of Common Stock (calculated based on the assumption that all
convertible securities, whether or not presently exercisable or convertible,
have been fully exercised or converted (as the case may be) taking account of
any limitations on exercise or conversion (including “blockers”) contained
therein without conceding that such identified Person is a 10% stockholder for
purposes of federal securities laws).


 
4

--------------------------------------------------------------------------------

 
(k) After giving effect to the transactions contemplated by this Agreement and
by the consent and exchange agreements referred to in Sections 13(a)(4) and
Sections 13(a)(5) hereof (the “Other Exchange Agreements”), the Company has
sufficient authorized shares of Common Stock to issue upon the conversion of all
Existing Series C-2 Stock, Existing Series D Stock and Existing Series E Stock,
and all outstanding shares of the Company’s Series C-3 Preferred Stock, and the
exercise of all Existing Warrants and all outstanding warrants that are the
subject of the Other Exchange Agreements.


(l) The Company received the approval of its stockholders on February 28, 2014
and the approval of the NYSE MKT, by letter dated April 1, 2014, to the issuance
of shares of Common Stock in connection with the conversion of the Existing
Series C-2 Stock, Existing Series D Stock and Existing Series E Stock, and all
outstanding shares of the Company’s Series C-3 Preferred Stock, and the exercise
of the Existing Warrants and all outstanding warrants that are the subject of
the Other Exchange Agreements, including as may be increased due to
anti-dilution provisions, should such issuance exceed the 20% threshold set
forth in NYSE MKT Rule 312.03(c).


11. Representations and Warranties of the Holders.  Each Holder represents,
warrants and covenants to the Company as follows.
 
(a) All action, corporate or otherwise, on the part of the Holder, and its
officers, directors, and shareholders or partners, as the case may be, necessary
for the authorization, execution and delivery of this Agreement and the
performance of all obligations of the Holder hereunder, has been taken or will
be taken prior to the Effective Date and this Agreement, when executed,
constitutes the valid and legally binding obligation of the Holder, enforceable
against the Holder in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).  The execution and delivery of this Agreement will not
conflict with, or result in a breach of any of the terms of, or constitute a
default under, the charter, bylaws or other organizational documents of the
Holder.
 
(b) The Holder owns the Existing Warrants free and clear of any liens (other
than the obligations pursuant to this Agreement and applicable securities laws).
 
12. Covenants.
 
(a) On or before 9:00 a.m., New York time, on the first (1st) Business Day
following the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated
hereby (the “8-K Filing”) in the form required by the Securities Exchange Act of
1934, as amended (the “1934 Act”).  From and after the issuance of the 8-K
Filing, the Company shall have disclosed all material, non-public information
(if any) delivered to the Holder by the Company or any of its Subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated hereby.
 
(b) In the event that the Holder is deemed, in the Holder’s reasonable judgment,
to be an “affiliate” of the Company within the meaning of Rule 144, the Company
shall use its best efforts to prepare and file with the SEC a Registration
Statement on Form S-1 (or in its discretion on Form S-3) relating to the resale
of such Registrable Securities by the Holder on a continuous basis no later than
30 days after the Holder’s written demand (the “Filing Deadline”).  The Company
shall cause the Registration Statement filed pursuant to this Section 7(b) to
become effective as soon as reasonably practicable after such filing, but in no
event later than 60 days after the Filing Deadline) and promptly after such
Registration Statement has been declared effective, file a final prospectus to
be used for sales of the Registrable Securities in connection with such
Registration Statement in accordance with Rule 424 under the 1933 Act (the
“Prospectus”).  The Company shall use its best efforts to keep the Registration
Statement effective pursuant to Rule 415 at all times until the date on which
the Investors shall have sold all of the Registrable Securities (the
“Registration Period”), including, without limitation, by filing any necessary
amendments or supplements to the Registration Statement.  The Company shall
ensure that any Registration Statement and/or Prospectus filed pursuant to this
Agreement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.  For purposes hereof,
“Registrable Securities” means (i) the Underlying Shares, (ii) any outstanding
shares of common stock owned by the Holder or any of its affiliates, (iii) any
shares of common stock issuable upon the conversion or exercise of warrants,
options or convertible securities (including the Series C-2 Preferred Stock,
Series D Preferred Stock and Series E Preferred Stock) of the Company owned by
the Holder or any of its affiliates and (iv) and any other shares of common
stock of the Company issued in respect or replacement of any of the foregoing
securities (as a result of stock splits, stock dividends, stock combinations,
reclassifications, recapitalizations or other similar events).
 
(c) In connection with its obligations under Section 12(b), the Company agrees
as follows during the Registration Period:
 
(1)  
the Company shall permit the Holder and/or its legal counsel to review and
comment upon any Registration Statement, Prospectus or amendment or supplement
thereto at least five (5) Business Days prior to its filing with the SEC and not
file any Registration Statement, Prospectus or amendment or supplement thereto
in a form to which the Holder reasonably objects.

 
(2)  
The Company shall notify the Holder in writing of the happening of any event, as
promptly as practicable after becoming aware of such event, as a result of which
the Registration Statement or the Prospectus includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and promptly prepare a supplement or
amendment to such Registration Statement or Prospectus to correct such untrue
statement or omission.  In addition, if any stop order or suspension of the
Registration Statement or Prospectus is issued, the Holder shall immediately
notify the Holder and take all necessary action to obtain the withdrawal of such
order or suspension at the earliest practicable moment.

 
(3)  
The Company shall use its best efforts to cause the Registrable Securities to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed.

 
 
5

--------------------------------------------------------------------------------

 
(4)  
The Company shall not identify the Holder as an underwriter without its prior
written consent in any public disclosure or filing with the SEC, the Principal
Market (as defined in the Securities Purchase Agreement).

 
(5)  
The Company shall enter into such customary agreements for underwritten
secondary offerings and take all such other reasonable actions and deliver or
cause to be delivered such other document and instruments requested by the
Holder or the lead underwriter in any secondary underwritten offering in order
to expedite or facilitate the disposition of the Registrable Securities.

 
(d) The Company shall indemnify and hold harmless the Holder and each of its
affiliates, employees, officers, directors, attorneys, accountants and other
representatives for, from and against any and all demands, claims, actions,
causes of action, proceedings, assessments, losses damages, liabilities,
settlements, judgments, fines, penalties, interest, costs and expenses
(including attorneys’ fees) which are asserted against, imposed upon or incurred
by any Person as a result of or in connection with (i) the breach or alleged
breach by the Company of any of the Company’s representations, warranties,
covenants, agreements or obligations contained in this Agreement, (ii) any
untrue statement or alleged untrue statement of a material fact in a
Registration Statement, Prospectus or any amendment or supplement thereto or the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the 1933 Act, 1934 Act, any
other law, including, without limitation, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement.
 
(e) The Company shall issue irrevocable instructions to its transfer agent in
the form previously provided to the Company (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of the Holder or its nominee(s), for the
Underlying Shares in such amounts as specified from time to time by the Holder
to the Company upon exercise of the Exchange Warrants or other issuance pursuant
to the terms of the Exchange Warrants.  The Company represents and warrants that
no instruction other than the Irrevocable Transfer Agent Instructions referred
to in this Section 12(e) will be given by the Company to the Transfer Agent with
respect to the Underlying Shares, and shall otherwise be freely transferable on
the books and records of the Company.  If a Buyer effects a sale, assignment or
transfer of the Exchange Warrants (in compliance with applicable law) or the
Underlying Shares, the Company shall permit the transfer and, with respect to
the Underlying Shares shall also promptly instruct the transfer agent to issue
one or more certificates or credit shares to the applicable balance accounts at
DTC in such name and in such denominations as specified by the Holder to effect
such sale, transfer or assignment.  The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the
Holder.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 12(e) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 12(e), that the Holder shall be entitled, in addition
to all other available remedies, to an order and/or injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.
 
(f) As long as any shares of Series C-2 Preferred Stock,  Series D Preferred
Stock or Series E Preferred Stock, or any Exchange Warrants are outstanding, the
Company will not issue any financial instruments that would be accounted for as
a derivative liability without the prior written consent of Elliott Associates,
L.P.
 
13. Closing Conditions.
 
(a) Holder’s Closing Conditions.  Each Holder’s obligations to consummate the
exchange of the Existing Warrants and the other transactions contemplated hereby
are subject to satisfaction or waiver, in the discretion of the Holder, of the
following conditions:
 
(1)  
The Company shall have executed and delivered to the Holders this Agreement.

 
(2)  
The Company shall have filed with the Secretary of State of the State of
Delaware the Amended and Restated Certificate of Designation for the Series C-2
Preferred Stock, the Amended and Restated Certificate of Designation for Series
D Preferred Stock and the Certificate of Designation for the Series E Preferred
Stock (each a “Certificate of Designation” and together the “Certificates of
Designation”) in the forms attached as Exhibit A, Exhibit B and Exhibit C
respectively.

 
(3)  
The Company shall have delivered to the Holder a copy of the Irrevocable
Transfer Agent Instructions, in the form acceptable to the Holder, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 
(4)  
 The Company shall have entered into and completed the transactions contemplated
in that Consent and Exchange Agreement, dated of even date herewith, by and
among the Company and the holders of the common stock purchase warrants issued
by the Company on March 10, 2014, attached hereto as Exhibit F.



(5)  
The Company shall have entered into and completed the transactions contemplated
in that Consent and Exchange Agreement, dated of even date herewith, by and
among the Company and the holders of not less than 75% of (i) the shares of the
Company’s non-voting convertible Series C-3 preferred stock and (ii) the shares
issuable under the common stock purchase warrants issued by the Company on
January 7, 2014, attached hereto as Exhibit G.



(6)  
The Company shall have issued to Manchester Securities Corp. a certificate
representing 16,562 shares of Series D Preferred Stock and a certificate
representing 36,086 shares of Series E Preferred Stock and shall have issued to
Kingsbrook Opportunities Master Fund LP a certificate for 1,140 shares of Series
E Preferred Stock.



 
6

--------------------------------------------------------------------------------

 
(b) Company Closing Conditions.  The Company’s obligation to consummate the
exchange of the Existing Warrants and the other transactions contemplated hereby
are subject to satisfaction or waiver, in the discretion of the Company, of the
following conditions:
 
(1)  
Each Holder shall have executed and delivered to the Company this Agreement.

 
14. Taxes.  Each Holder has reviewed with its own tax advisors the federal,
state, local and foreign tax consequences of the transactions contemplated by
this Agreement.  Each Holder is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Each Holder
understands that it (and not the Company) shall be responsible for the Holder’s
own tax liability that may arise as a result of the transactions contemplated by
this Agreement.


15. Miscellaneous.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
(c) Headings; Gender.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.  Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof.  The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e) Entire Agreement; Amendments.  This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and the instruments
referenced herein and therein supersede all other prior oral or written
agreements between the Holders, the Company, its Subsidiaries, their affiliates
and Persons acting on their behalf solely with respect to the matters contained
herein and therein, and this Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein contain the entire understanding of the parties
solely with respect to the matters covered herein and therein; provided,
however, except as specifically set forth herein, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to) (i)
have any effect on any agreements a Holder has entered into with, or any
instruments a Holder has received from, the Company or any of its Subsidiaries
prior to the date hereof with respect to any prior investment made by such
Holder in the Company or (ii) waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to a Holder or any other Person, in any agreement entered into prior to
the date hereof between or among the Company and/or any of its Subsidiaries and
a Holder, or any instruments such Holder received from the Company and/or any of
its Subsidiaries prior to the date hereof, and all such agreements and
instruments shall continue in full force and effect.  Except as specifically set
forth herein or therein, neither the Company nor a Holder makes any
representation, warranty, covenant or undertaking with respect to such
matters.  For clarification purposes, the Recitals are part of this
Agreement.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and each Holder.  No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party.  As a material inducement for each Holder to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by the Holder, any of its
advisors or any of its representatives shall affect the Holder’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement and (ii)
unless a provision of this Agreement, including specifically representations and
warranties incorporated by reference into Section 10(g) hereof from the May 2013
SPA, is expressly preceded by the phrase “except as disclosed in the SEC
Documents,” nothing contained in any of the SEC Documents shall affect a
Holder’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day (as defined in the May 2013 SPA)
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be as
follows.
 
If to the Holders at:
Elliott Associates, L. P.
Elliott International, L.P.
Manchester Securities Corp.
40 West 57th Street, 30th Floor
New York, New York 10019
Attention: David Bernfeld
and Elliot Greenberg
Phone: (212) 974-6000
Fax:  (212) 478-2371
with a copy to:
 
Max Karpel, Esq.
Kleinberg, Kaplan, Wolff & Cohen P.C.
551 Fifth Avenue
New York, New York 10176
Phone:212-986-6000
Fax:212-986-8866
 
Kingsbrook Opportunities Master Fund LP
689 Fifth Avenue, 12th Floor
New York, NY 10022
Attention:  Ari J. Storch /Adam J. Chill
Phone: (212) 600-8240
Fax: (212) 600-8290
E-mail:  investments@kingsbrookpartners.com
with a copy to:
 
Robert F. Charron, Esq.
Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, NY 10105
Phone:
Fax:

 
 
If to the Company at:

 
745 Route 202-206, Suite 303
Bridgewater, New Jersey 08807
Attention:   Chief Executive Officer
Phone: 908-517-9500
Fax:           908-429-4307
with a copy to:


Alexander M. Donaldson, Esq.
Wyrick Robbins Yates & Ponton, LLP
4101 Lake Boone Trail
Suite 300
Raleigh, North Carolina 27607
Phone:  919-781-4000
Fax:           919-781-4865


 
8

--------------------------------------------------------------------------------

 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.


(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, including any assignee of any of the Exchange Shares.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of each Holder.  Provided a Holder provides the
Company with written notice thereof, a Holder may assign some or all of its
rights hereunder in connection with any transfer of any of its Exchange Warrants
without the consent of the Company, in which event such assignee shall be deemed
to be a holder hereunder with respect to such assigned rights, provided such
assignment is in compliance with applicable securities laws.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i) Survival.  The representations, warranties, agreements and covenants shall
survive the Effective Date.
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.
 
(l) Independent Nature of Holders’ Obligations and Rights.  The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this
Agreement.  Nothing contained herein or in the May 2013 SPA, the October 2013
SPA or in any other Transaction Document, and no action taken by any Holder
pursuant hereto or thereto, shall be deemed to constitute the Holders as, and
the Company acknowledges that the Holders do not so constitute, a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Holders are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
May 2013 SPA, the October 2013 SPA or the Transaction Documents, and the Company
acknowledges that the Holders are not acting in concert or as a group, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by the May 2013 SPA, the October 2013 SPA or the
Transaction Documents.  The decision of each Holder to enter into this Agreement
and to effectuate the transactions contemplated by this Agreement has been made
by such Holder independently of any other Holder.  Each Holder acknowledges that
no other Holder has acted as agent for such Holder in connection with such
Holder making its decision to enter into this Agreement or effectuating the
transactions contemplated hereby and hereunder and that no other Holder will be
acting as agent of such Holder in connection with monitoring such Holder’s
investment in the Exchange Warrants or enforcing its rights under the May 2013
SPA, the October 2013 SPA or the Transaction Documents.  The Company and each
Holder confirms that each Holder has independently participated with the Company
in the negotiation of the transactions contemplated hereby with the advice of
its own counsel and advisors.  Each Holder shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of any other Transaction Document, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.  The use of a single agreement to effectuate
the transactions contemplated herein and hereby was solely in the control of the
Company, not the action or decision of any Holder, and was done solely for the
convenience of the Company and not because it was required or requested to do so
by any Holder.  It is expressly understood and agreed that each provision
contained in this Agreement and in each of the May 2013 SPA, the October 2013
SPA and the Transaction Documents is between the Company and a Holder, solely,
and not between the Company and the Holders collectively and not between and
among the Holders.
 
[The next page is the signature page.]


 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Consent and Exchange
Agreement as of the date first written above.




COMPANY:                                                                CORMEDIX
INC.




By:   /s/ Randy Milby
Name:  Randy
Milby                                                                           
Title:    Chief Executive
Officer                                                                


HOLDERS:                                                               

By:                                                                
Name:                                                                
Title:                                                                
 
 
10

--------------------------------------------------------------------------------
